Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FMI Provident Trust Strategy Fund FMIRX Quarter-End Positions 12/31/2008 SHARES MARKET CUSIP SYMBOL SECURITY DESCRIPTION HELD PRICE VALUE WEIGHT 808513105 SCHW Charles Schwab Corp. 97,935 16.17 1,583,609 2.91% 192446102 CTSH Cognizant Technology Solutions Corp. 112,970 18.06 2,040,238 3.74% 251893103 DV DeVry, Inc. 28,470 57.41 1,634,463 3.00% 302182100 ESRX Express Scripts, Inc. 34,370 54.98 1,889,663 3.47% 311900104 FAST Fastenal Co. 48,310 34.85 1,683,604 3.09% 336433107 FSLR First Solar, Inc. 8,560 137.96 1,180,938 2.17% 422347104 HTLD Heartland Express, Inc. 72,000 15.76 1,134,720 2.08% 423452101 HP Helmerich & Payne, Inc. 62,500 22.75 1,421,875 2.61% 456788108 INFY Infosys Technologies Ltd. SP-ADR 68,460 24.57 1,682,062 3.09% 469814107 JEC Jacobs Engineering Group Inc. 42,350 48.10 2,037,035 3.74% 717124101 PPDI Pharmaceutical Product Development, Inc. 25,000 29.01 725,250 1.33% 74144T108 TROW T. Rowe Price Group Inc. 22,425 35.44 794,742 1.46% 079860AJ1 BellSouth Corp. Bond, 4.75%, due 11/15/2012 2,200,000 100.06 2,201,331 4.04% Cash Equivalents 33,621,964 33,730,605 61.90% Page 1 of 1
